This proceeding is in form a petition for a new trial of an application by an heir at law to set out dower to the petitioner. The appeal was taken to this Division from the decree of the Probate Court approving the report of commissioners appointed by the Probate Court to set off dower to the petitioner by metes and bounds. After a hearing of the appeal by this Division, held by one justice thereof, a decree was entered confirming the decree of the Probate Court, and a new trial is asked on the single ground that the court had no jurisdiction to enter the decree.
The objections, however, as developed at the hearing, are not directed against the jurisdiction of the court to hear the case and enter a final decree therein, the statutes clearly conferring such jurisdiction, but attack the course of proceeding at the trial and the decision embodied in the decree. The petition, therefore, is a prayer to the Appellate Division, held by three justices, to review and reverse the judgment of this Division, held by a single justice, in a matter in which one justice is a quorum.
We have no jurisdiction to entertain such an application, as has recently been fully explained in First National Bank *Page 318 of Hopkinton v. Greene, 23 R.I. 238, decided July 23, 1901.
The petition must be dismissed.